DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/2022 and 9/7/2022 have been considered by the examiner. 

Status of Claims
Claims 1-5 are pending.
New claim 5 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ushigami et al. (US 2005/0217761 A1).
Regarding claims 1 and 5, Ushigami teaches a silicon steel slab comprising Si of 0.8 mass % to 4.8 mass %, C of 0.003 mass % to 0.1 mass %, acid soluble Al of 0.012 mass % to 0.05 mass %, N of not more than 0.01 mass%, Mn of 0.03 mass % to 0.15 mass %, S of 0.01 mass % to 0.05 mass %, with the remainder substantially comprising Fe and unavoidable impurities [0053] significantly overlapping the steel composition as claimed. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Ushigami teaches achieving iron loss levels of less than 0.90 W/kg as claimed such as 0.61, 0.66 and 0.67 as seen in the Tables and a mirror surface.  Ushigami teaches a glass silicon oxide coating [0098] [0039] and a tension coating applied to the surface.
Ushigami does not explicitly teach a surface glossiness Gs20(A) in a direction parallel to a rolling direction is 2.0 to 70.0, and a surface glossiness Gs20(B) in a direction perpendicular to the rolling direction is 2.0 to 70.0.
However, Ushigami teaches controlling the partial pressure PH2O/PH2 during the annealing atmosphere to levels as disclosed with similar processing, and iron loss levels (Tables), of less than .90 as claimed in claim 5.
Since Ushigami teaches the steel sheet, composition, and structure as claimed with similar annealing partial pressures and iron losses, it would be expected that the gloss levels of Ushigami would include Gs20(A) in a direction parallel to a rolling direction is 2.0 to 70.0, and a surface glossiness Gs20(B) in a direction perpendicular to the rolling direction is 2.0 to 70.0 within the ranges as claimed.
Regarding claim 3, Ushigami teaches all of the limitations of claim 1 and further teaches a N content of not more than 0.01 mass% [0094] overlapping the instant claimed range as well as a content of Sn and Sb of 0.03 to 0.15 mass % [0099]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ushigami et al. (US 2005/0217761 A1) in view of Iwanaga et al (US 2013/0061985 A1). 
Regarding claim 2, Ushigami teaches all of the limitations of claim 1 and further teaches Cu may be included in the composition [0100].
Ushigami does not teach the base steel contains a Cu content of 0.01 to 0.80 % by mass.
However, Iwanaga teaches a grain-oriented electrical sheet steel and further teaches the inclusion of .05 to 0.4 % Cu to act as an inhibitor [0054] that assists with grain orientation in the control of secondary recrystallization which improves magnetic flux density [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an inhibitor such as Cu at a level of 0.05 to 0.4 mass % to provide improved magnetic flux density. 
Regarding claim 4, Ushigami in view of Iwanaga teaches all of the limitations of claim 2 and Ushigami further teaches a N content of not more than 0.01 mass% [0094] overlapping the instant claimed range as well as a content of Sn and Sb of 0.03 to 0.15 mass % [0099].  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Response to Arguments
Applicant’s arguments, filed 6/15/2022 with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ushigami as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784